In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00436-CV

STEDFAST BAPTIST CHURCH, Appellant           §    On Appeal from the 96th District
                                                  Court

V.                                           §    of Tarrant County (096-327677-21)

                                             §    October 20, 2022

FELLOWSHIP OF THE SWORD, INC.,               §    Memorandum Opinion by Justice
Appellee                                          Birdwell

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and the case is remanded to the trial court for further proceedings

consistent with this opinion.

      It is further ordered that Appellee Fellowship of the Sword, Inc. shall pay all

costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell